Order entered December 1, 2020




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-20-00937-CV

    RETAIL SERVICES WIS CORPORATION D/B/A PRODUCT
CONNECTIONS, NATHAN STOUT, AMANDA VILLA, AND KATHERINE
                   PALMER, Appellants

                                      V.

                       CROSSMARK, INC., Appellee

              On Appeal from the 429th Judicial District Court
                           Collin County, Texas
                  Trial Court Cause No. 429-05122-2020

                                   ORDER
                  Before Justices Myers, Molberg, and Evans

      Before the Court is appellants’ November 20, 2020 renewed motion for

emergency temporary relief in which appellants request that we stay enforcement

of the injunction’s mandatory device turnover provision as well as any further

inspection of appellants’ electronic devices also produced pursuant to the

provision. We GRANT the stay subject to our consideration of appellee’s
response, if any, to the motion for emergency temporary relief, which shall be filed

within TEN DAYS of this order.

      Also before the Court are appellants’ (1) November 23, 2020 unopposed

motion for leave to file appellants’ renewed motion for emergency temporary relief

and supporting sworn record under seal and (2) November 23, 2020 unopposed

motion for leave to file CD-ROM and thumb drive containing sealed documents.

We GRANT both motions. Appellants’ emergency motion, sworn record, and CD-

ROM and thumb drive containing sealed documents are ORDERED SEALED

pending resolution of the trial court’s hearing to permanently seal certain exhibits

and testimony. Appellants are DIRECTED to notify this Court within TEN

DAYS of any permanent sealing ruling by the trial court.



                                             /s/   DAVID EVANS
                                                   JUSTICE